Citation Nr: 0821246	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  02-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
situational anxiety/dysthymia.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.

5.  Entitlement to an evaluation in excess of 10 percent for 
mechanical cervical pain prior to June 20, 2007, and to a 
rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1976, August 1979 to July 1983, and from May 1989 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Initially, it is noted that as to the issues of whether new 
and material evidence has been submitted to reopen claim of 
entitlement to service connection for hearing loss and 
situational anxiety, dysthymia, the RO's initial denial of 
these claims was denied in September 1992.  The veteran was 
notified the following month.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed these 
claims on a de novo basis, the issues are as stated on the 
title page.

The veteran's claims were remanded by the Board for further 
development in February 2004.  In September 2007, the RO 
granted the veteran service connection for degenerative disc 
disease of the lumbar spine and for tinnitus.  Accordingly, 
these claims are no longer in appellate status before the 
Board.  The September 2007 rating decision also granted the 
veteran an increased rating of 30 percent for his cervical 
spine disability effective from June 20, 2007.  The issues 
listed on the cover page of this decision have been stated so 
as to reflect the results of the September 2007 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional VA medical evidence pertinent to the veteran's 
claims was added to the veteran's claims file subsequent to 
certification of the veteran's claims to the Board.  In June 
2008 the veteran wrote to the Board and requested that his 
claims be remanded back to the RO for review of this 
evidence.

The record contains an award letter showing that the veteran 
was granted supplemental security income benefits by the 
Social Security Administration (SSA) in June 2002.  The RO 
must request copies of the medical records upon which the 
award was based.  38 C.F.R. § 3.159(c)(2) (2007).

The veteran should be provided an opportunity to submit 
authorizations in order for the VA to request copies of his 
private medical records.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  With 
regards to the finality claims, the veteran should be given 
the proper notice in compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  With regards to service connection 
claims, the veteran should be given the proper notice in 
compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  With regards to increased rating claims the veteran 
should be given the proper notice in compliance with Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice 
letter must describe the information and 
evidence not of record that is necessary 
to substantiate the claim to reopen each 
previously disallowed service connection 
claim.  The notice letter should inform 
the veteran about the information and 
evidence that VA will seek to provide; the 
information and evidence the veteran is 
expected to provide.

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for each denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  

The veteran should be provided with notice 
of the elements necessary to establish the 
underlying claim of entitlement to service 
connection.  

The notice letter should also include the 
notice requirements as outlined in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
include information regarding the 
disability rating and the effective date 
to be assigned in the event that service 
connection is granted for any of his 
claims.  

The notice letter should explain that for 
the veteran's increased rating claims that 
evidence is required to demonstrate the 
worsening of the service-connected 
conditions and the effect of that 
worsening on the claimant's occupational 
and daily life, or to provide, at least in 
general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the conditions (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing increased 
compensation. 

2.  Contact the Social Security 
Administration and request copies of the 
medical records upon which the award was 
based.

3.  Contact the Mobile, Alabama VA 
Outpatient Clinic and request copies of 
all of the veteran's treatment records 
dated from March 2008 to present.

4.  Contact the Biloxi, Mississippi VA 
Medical Center and request copies of all 
of the veteran's treatment records dated 
from July 1992 to present.

5.  Send the veteran authorization notices 
to sign for Providence Hospital in Mobile 
, Alabama and for John Hinton, M.D.  
Request copies of the veteran's medical 
records if the veteran returns the 
authorizations.

6.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  
The supplemental statement of the case 
should show consideration of all evidence 
received since the November 2007 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



